DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This application was abandoned as of June 11, 2021 following the March 31, 2021 PTAB decision affirming the examiner. The application was revived as of January 27, 2022 and thus prosecution continues from the last final office action March 28, 2019. 
Claims 1-7 and 9-10 were rejected in the previous 03/28/2019 final office action. Claims 1 and 9 are amended in the amendments filed 12/01/2021. Claims 1-7 and 9-10 remain pending and are examined in this office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/01/2021 has been entered.


Priority
The examiner acknowledges applicant’s petition to correct and claim priority to US application No. 11/009,139 (applicant appears to mistakenly refer to the application as “11/039,139” in the 12/01/2021 remarks). However, even if the instant application claims priority to 11/009,139, US Application No. 11/009,139 does not contain support for all of the subject matter described in independent claims 1 or 9 and therefore it not entitled to the December 13, 2004 priority date. 
US Application No. 11/009,139 includes no mention of, and certainly does not provide adequate support for, an unmanned aircraft, delivery by said unmanned aircraft, or said unmanned aircraft being a delivery agent and thus does not support this element in claims 1 and 
Therefore, regardless of the petition to claim priority to US Application No. 11/009,193 independent claims 1 and 9 (and thus, dependent claims 2-7 and 10 are examined with an effective filing date of 11/19/2014. 

Response to Arguments
Correction of Priority: 
As mentioned in the “Priority” header above, the correction of priority does not change the effective filing date of the instant application, since claims 1 and 9 of the instant application contain subject matter (“an unmanned aircraft”) that is not mentioned whatsoever by US Application 11/009,139.  The instant application is still examined with an effective filing date of 11/19/2014. 
35 USC § 103 Rejections: 
Applicant’ arguments with respect to the previous § 103 rejections of claims 1-7 and 9-10 (pg. 5 of the remarks filed 12/01/2021) have been fully considered but they are not persuasive. 
Applicant argues (pg. 5) that because none of the references cited in the previous rejection qualify as prior art in view of the correction of priority, the present rejections are improper and must be withdrawn. 
However, in view of the discussions regarding any priority claim to US 11/009,139 already explained in detail above, the examiner respectfully disagrees. As mentioned above, US App. No. 11/009,139 does not provide support for any unmanned aircraft, delivery by said unmanned aircraft, or said unmanned aircraft being a delivery agent and thus does not support all of the limitations of claims 1 and 9. Independent claims 1 and 9 (and dependent claims 2-7 and 10) are examined with an effective filing date of 11/19/2014.
As such, while the grounds of § 103 rejection is updated to reflect the amended independent claims 1 and 9, the examiner maintains that claims 1-7 and 9-10 are unpatentable under 35 USC § 103. Please see the current § 103 rejection of claims 1-7 and 9-10 updated to reflect applicant’s currently amended claims. 
Additional Comments Regarding 112(f):
The 112(f) interpretation applied to limitations of claim 9 no longer applies in view of the 12/01/2021 amendments. 

Claim Objections
Claims 1, 3, and 9-10 are objected to because of the following informalities:  
Claim 1 recites the preamble “In a method…” – while the examiner assumes this is intended to mean the equivalent to “A method…”, the examiner recommends amending claim 1 to read “A method…” for the purposes of clarity. 
Claim 3 recites “…checking available room therefore III said at least one locked storage container…” which appears to be a typo that should read “…checking available room therefore in said at least one locked storage container…”
Claim 9 recites “an processor…” but appears it should recite “a processor”
Claim 9 recites “sending to a the said at least one locked storage container an access signal…” but appears it should recite “sending to 
Claim 9 recites “an unmanned aircraft…” but then claims 9 and 10 later refer to “said unmanned delivery aircraft” – the examiner suggests amending the terms to be consistent for further clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “sending a signal from the server to said at least one locked storage container in response to authenticating a request to unlock said at least one locked storage container…” – however, it is unclear if applicant intends for this limitation to imply: 1) sending a signal from the server to said at least one locked storage container – in response to authenticating a request - to unlock said at least one locked storage container (i.e. the signal is to unlock said at least one locked storage container), or 2) sending a signal from the server to said at least one locked storage container – in response to authenticating a request to unlock said at least one locked storage container (i.e. the request is to unlock said at least one locked storage container). Since the claim is amenable to more than one claim construction, the limitation renders claim 1 indefinite. See Ex Parte Miyazaki, 89 USPQ2d 1207, 1211, (Bd. Pat. App. & Int. 2008), holding “if a claim is amenable to two or more plausible claim constructions” the claim may be rejected as indefinite during prosecution. For the purposes of examination, “sending a signal from the server to said at least one locked storage container in response to authenticating a request to unlock said at least one locked storage container…” will be interpreted as 2) sending a signal from the server to said at least one locked storage container – in response to authenticating a request to unlock said at least one locked storage container (i.e. the request is to unlock said at least one locked storage container).
Dependent claims 2-7 are also rejected as depending on claim 1. 
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 
(Step 1) Independent claim 1 and the respective dependent claims 2-7 recite a method (i.e. a process) and therefore these claims fall under one of the four categories of statutory subject matter under Step 1. Independent claim 9 and the respective dependent claim 10 recite “A delivery system comprising: at least one locked storage container…an processor…” (i.e. at least a machine) and therefore these claims fall under one of the four categories of statutory subject matter under Step 1. As a result, claims 1-7 and 9-10 pass Step 1 of the subject matter eligibility test. However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
(Step 2A Prong One) Independent claim 1 recite limitations for a method for the delivery of at least one ordered item to at least one locked storage container associated with a corresponding customer comprising: following an ordering of said at least one item, determining an availability of the said at least one locked storage container to receive a delivery at one or more times; identifying a time interval during which delivery can be made to said at least one locked storage container; authenticating a request to unlock said at least one locked storage container; and allowing access by an unmanned delivery aircraft that is delivering said at least one ordered item to said at least one locked storage container only during said time interval, said customer has direct access to that part of said at least one locked storage container into which said at least one ordered These limitations of independent claims 1 and 9 above are determined to recite an abstract idea for the reasons discussed in the following continued Step 2A Prong One analysis.
(Step 2A Prong One – Continued) The limitations of claims 1 and 9 above amount to processes for managing a delivery of an item to a locked storage container by determining an availability of the locked storage container, identifying a time interval during which the delivery can be made to the locked storage container, and allowing access to the locked storage container during the identified time interval. As per MPEP 2106.04(a)(2)(II), claim limitations which recite commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the processes described by the limitations above amount to a commercial interaction (i.e. managing a delivery of an item to a 
 (Step 2A Prong Two) The judicial exception (i.e. abstract idea) recited in claims 1 and 9 is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. managing a delivery of an item to a locked storage container as described by the limitations identified by the examiner as reciting an abstract idea above) using generic computers/computer components (i.e. “a server” of claim 1, and “an processor…” of claim 9). See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” The claims do not recite any improvement to the functioning of the computer itself or an improvement to any other technology or technical field. That the claims describe the delivery being made as a delivery that is made by an unmanned delivery aircraft to a locked storage container merely links the performance of the abstract idea to a particular technological environment. The claim does not indicate any improvement to an unmanned aircraft itself as it only describes the aircraft at a high level of generality without any detail whatsoever. The claim also merely mentions the existence of the locked storage container (thereby generally linking the performance of the abstract idea to a particular technological environment involving delivery to a locked storage container) without any functions being performed by the locked storage container itself. For example, while the claim recites the server/processor as sending a signal to allow access, under the broadest reasonable interpretation there is no positively recited function in the claim in which the locked storage container receives the signals and unlocks in response to receive the signal. Furthermore, the claims recite the use of the “server” (claim 1) and “processor” (claim 9) to send a signal to the locked storage container for allowing access to said locked storage container. However, these transmit data). As per MPEP 2106.05(f), the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more, but instead also indicates that the claims recite mere instructions apply the abstract idea using a generic computer or computer components. Therefore, because the claims, considered as a whole, do not recite anything that integrates the abstract idea into a practical application, the claims are directed to an abstract idea. 
(Step 2B) Claims 1 and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because, similar to above, the claims recite mere instructions to apply the abstract idea (i.e. managing a delivery of an item to a locked storage container as described by the limitations identified by the examiner as reciting an abstract idea above) using generic computers/computer components (i.e. “a server” of claim 1, and “an processor…” of claim 9). See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” The claims do not recite any improvement to the functioning of the computer itself or an improvement to any other technology or technical field. That the claims describe the delivery being made as a delivery that is made by an unmanned delivery aircraft to a locked storage container merely links the performance of the abstract idea to a particular technological environment. The claim does not indicate any improvement to an unmanned aircraft itself as it only describes the aircraft at a high level of generality without any detail whatsoever. The claim also merely mentions the existence of the locked storage container (thereby generally e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more, but instead also indicates that the claims recite mere instructions apply the abstract idea using a generic computer or computer components. Therefore, claims 1 and 9 do not recite anything that amounts to significantly more than the abstract idea. 
(Dependent Claims) Dependent claims 2-7 and 10 are directed to the same abstract idea as claims 1 and 9 above, and do not recite any additional elements that are sufficient to integrate the abstract idea into a practical application under Step 2A Prong Two or amount to significantly more under Step 2B. Claim 2 merely further describes that the signal “allows access” however, under the broadest reasonable interpretation there is no actual function being performed in the claim (i.e. unlocking the locked storage container) and this amounts to descriptive language conveying an intended use of the signal. Claims 3-5 and 7 merely further describe the abstract idea transmit data). Claim 10 specifies that the unmanned delivery aircraft is the element that sends the signal, however, regardless of whether the processor or the unmanned aerial aircraft is sending the signal, it still amounts to the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data), and at the very most just generally links the performance of the abstract idea to a particular technological environment. As mentioned already in the analysis above, there is no improvement to the unmanned delivery aircraft itself or the way the unmanned delivery aircraft operates. 
Therefore, claims 1-7 and 9-10 are ineligible under § 101. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0104716 A1 to Simms et al (Simms) in view of US 20150348345 A1 to Ogishi et al. (Ogishi), further in view of US 20150317596 A1 to Hejazi, and even further in view of WO 2014080389 A2 to Almuhairbi et al. (Almuhairbi). 

Claim 1: Simms teaches:
In a method for the delivery of at least one ordered item to at least one locked storage container, associated with a corresponding customer comprising (Simms: ¶ 0014 showing method for delivery of at least one ordered item to at least one locked storage container associated with a corresponding customer) 
following an ordering of said at least one item, determining, by a server, (Simms: ¶ 0011-0012, ¶ 0036, ¶ 0048 showing computer or delivery system computer which includes scheduler described in ¶ 0014) an availability of the said at least one locked storage container to receive said delivery at one or more times (Simms: ¶ 0014 “determining the availability of the first locked storage container to receive the first delivery at one or more times by use of the scheduler”) 
identifying, by the server, a time interval during which delivery of said at least one item can be made to said at least one locked storage container (Simms: ¶ 0014 “identifying, using the scheduler, a first time interval during which the first delivery can be made…”)

With respect to the limitation: 
sending a signal from the server to said locked storage container in response to authenticating a request to unlock said at least one locked storage container 
Simms teaches sending a signal from the server directly to said locked storage container to unlock said at least one locked storage container (Simms: ¶ 0014 “sending to the first locked in response to authenticating a request. However, Ogishi teaches sending a instruction from a server to unlock a storage container in response to authenticating a request to unlock the container (Ogishi: ¶ 0044-0047, ¶ 0053, ¶ 0057). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the server sending the unlock instruction in response to authenticating a request as taught by Ogishi in the delivery system of Simms (such that the signal from the server to the locked storage container of Simms occurs in response to authentication of a request), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the limitation: 
and allowing access by an unmanned delivery aircraft that is delivering said at least one ordered item to said at least one locked storage container only during said time interval 
Simms teaches “allowing access to the first locked storage container only during the first time interval” (Simms: ¶ 0014, 0018, ¶ 0021), and therefore merely lacks an explicitly teach that the access was by an unmanned delivery aircraft that is delivering said item. However, Hejazi 

With respect to the limitation: 
said customer has direct access to that part of said at least one locked storage container into which said at least one ordered item was delivered by said unmanned delivery aircraft 
Simms teaches delivery of an ordered item to a locked storage container, and Hejazi teaches a UAV delivering a parcel to a locked receptacle (i.e. locked storage container) for delivery to a customer as shown above. While Hejazi further teaches that a customer may access the mail port through a “user receptacle” 4, (Hejazi: ¶ 0048-0049) the parcel is transferred from the receptacle in which the delivery was received to the user receptacle, and therefore hollow part of the container (Almuhairbi: Fig. 6, columns 31, 32, or columns 33, 34; also see Pg. 6 lines 3-19 and Figs. 9A-9C). In particular, Almuhairbi teaches that a drone may deliver a parcel box containing an item (called a “sub-parcel”) to the top of a delivery station to a column that is a part of the hollow area through which the parcel box moves down (Almuhairbi: Pg. 6 lines 3-19; also see Figs. 9A-C and Pg. 5 lines 8-13). The customer then retrieves the item (i.e. “sub-parcel”) from the same part (comprising the columns) into which the parcel box was delivered (Almuhairbi: Pg. 6 lines 26-31; also see Pg. 3 lines 16-19). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the inner structure of the delivery receptacle of Almuhairbi for the inner structure of the delivery receptacle as taught by the combination of Simms/Ogishi/Hejazi. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, one of ordinary skill in the art would 

Claim 2: Simms/Ogishi/Hejazi/Almuhairbi teach the limitations of claim 1 as shown above. With respect to the limitation: 
wherein said signal allows access to said locked storage container upon said unmanned delivery aircraft docking therewith
Simms, in ¶ 0014, teaches a signal to allow access to a locked storage container, but does not explicitly disclose allowing access upon said unmanned delivery aircraft docking therewith. However, Hejazi does teach wherein said signal allows access to said locked storage container upon said unmanned delivery aircraft docking therewith (Hejazi: ¶ 0047 showing docking mechanism for automated parcel carrier to link with the mailport, ¶ 0048 showing automated parcel carrier may transmit a wireless signal to the mailport to open an exterior door to provide access). It would have been obvious to one of ordinary skill in the art to have combined the delivery system of Simms/Ogishi/Hejazi/Almuhairbi with the use of unmanned aerial vehicles to deliver parcels to a mail receptacle of Hejazi with the same motivation as claim 1. 

Claim 3: Simms/Ogishi/Hejazi/Almuhairbi teach the limitations of claim 1 as shown above. Simms further teaches further including: following said ordering, determining the size of the said at least one ordered item and checking available room therefore in said at least one locked storage container (Simms: ¶ 0016). 

Claim 4: Simms/Ogishi/Hejazi/Almuhairbi teach the limitations of claim 3 as shown above. Simms further teaches further including: following determining availability as indicated by the checking step, reserving sufficient room within said at least one locked storage container to receive said delivery of said at least one ordered item (Simms: ¶ 0016). 

Claim 5: Simms/Ogishi/Hejazi/Almuhairbi teach the limitations of claim 4 as shown above. Simms further teaches further including: upon finding that the available room within said at least one locked storage container is insufficient for the size of the said at least one ordered item, dividing the said at least one ordered item into at least first and second partial deliveries for separate delivery upon there being available room (Simms: ¶ 0018).

Claim 6: Simms/Ogishi/Hejazi/Almuhairbi teach the limitations of claim 5 as shown above. Simms further teaches further including: sending separate signals to said at least one locked storage container allowing access by delivery agents that are delivering said partial deliveries to said locked storage container only during time intervals when said room is available therefore (Simms: ¶ 0030 showing electronic key, i.e. a signal, used to access the appliance during first time interval, and other electronic key, i.e. separate signal, used to access the appliance during a second time interval).

Claim 7: Simms/Ogishi/Hejazi/Almuhairbi teach the limitations of claim 1 as shown above. Simms further teaches further including: following said delivery, charging an account of said customer upon a signal being sent from said at least one locked storage container that said delivery of said at least one ordered item has been made (Simms: ¶ 0018). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0104716 A1 to Simms et al (Simms) in view of US 20150317596 A1 to Hejazi, and further in view of WO 2014080389 A2 to Almuhairbi et al. (Almuhairbi). 

Claim 9: Simms teaches:
A delivery system (Simms: Abstract) comprising: 
at least one locked storage container corresponding to a customer (Simms: ¶ 0020, ¶ 0029 showing locked storage container),
an processor (Simms: ¶ 0011-0013, ¶ 0036, ¶ 0048 showing computers and in particular delivery system computer) that is configured for: receiving orders for delivery by a delivery agent of one or more goods for the customer (Simms: ¶ 0014, ¶ 0020 showing receiving orders for delivery of goods for the customer);
determining the availability of the at least one locked storage container to receive deliveries at one or more times (Simms: ¶ 0020 “determining the availability of the locked storage containers to receive deliveries at one or more times”, and ¶ 0035) 
receiving the determined availability information of the at least one locked storage container to receive deliveries at one or more times (Simms: ¶ 0020 “receiving availability information from the availability determiner and operable to identify a time interval during which the delivery can be made”); 
identifying a time interval during which the delivery can be made (Simms: ¶ 0014, ¶ 0018-0020 identifying a time interval during which the delivery can be made); 
sending to a the said at least one locked storage container an access signal allowing access to said at least one locked storage container for said delivery by said delivery agent of said one or more goods during the time interval identified (Simms: ¶ 0014 “sending to the first locked storage container an access signal allowing…to access the first locked storage container only during the first time interval”; ¶ 0018 “the delivery 

With respect to the limitation: 
wherein said delivery agent comprises an unmanned aircraft, 
Simms, as shown above, teaches a delivery agent that may access the locked storage container, but does not explicitly disclose that the delivery agent may be an unmanned aircraft. However, Hejazi teaches an automated parcel carrier, i.e. unmanned aircraft, which may access a secure delivery receptacle to deliver a parcel. (Hejazi: ¶ 0051; also see ¶ 0047-0048 showing signal to access the receptacle for delivery and further describing the automated parcel carrier delivery mechanism). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of an unmanned aerial vehicle to send a signal for accessing the locked storage container of Hejazi for the delivery person as a delivery agent of Simms. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Additionally, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the use of a UAV/drone for delivery of the item and accessing the delivery container of Hejazi in the delivery system of Simms with a reasonable expectation of success of arriving at the claimed invention, with the motivation that using “Automated Parcel Carriers include decreases in the costs associated with delivery and increases the number of packages that can be accurately delivered in a day” (Hejazi ¶ 0007).


and wherein part of said at least one locked storage container into which said at least one ordered item was delivered by said unmanned delivery aircraft is directly accessible to and by said customer
Simms teaches delivery of an ordered item to a locked storage container, and Hejazi teaches a UAV delivering a parcel to a locked receptacle (i.e. locked storage container) for delivery to a customer as shown above. While Hejazi further teaches that a customer may access the mail port through a “user receptacle” 4, (Hejazi: ¶ 0048-0049) the parcel is transferred from the receptacle in which the delivery was received to the user receptacle, and therefore Simms/Ogishi/Hejazi do not explicitly teach that the customer accesses the same part of the delivery container in which the item was delivered. However, Almuhairbi teaches a locked storage container (Almuhairbi: Pg. 6 lines 3-19; Pg. 5 line 20 – Pg. 6 line 2 and Pg. 6 lines 26-31) comprising inlet columns and outlet columns which viewed as a whole form an open space inside the container (Almuhairbi: Fig. 6 columns 31, 32, or 33, 34; also see Pg. 6: 3-19 and Figs. 9A-9C) and in which the customer has direct access to the part of the delivery receptacle in which the ordered item was delivery by a drone, i.e. unmanned delivery aircraft (Almuhairbi: Pg. 3 lines 16-19 and Pg. 6 lines 26-36). This locked storage container comprises an inlet columns and outlet columns that viewed as a whole form a hollow part of the container (Almuhairbi: Fig. 6, columns 31, 32, or columns 33, 34; also see Pg. 6 lines 3-19 and Figs. 9A-9C). In particular, Almuhairbi teaches that a drone may deliver a parcel box containing an item (called a “sub-parcel”) to the top of a delivery station to a column that is a part of the hollow area through which the parcel box moves down (Almuhairbi: Pg. 6 lines 3-19; also see Figs. 9A-C and Pg. 5 lines 8-13). The customer then retrieves the item (i.e. “sub-parcel”) from the same part 

Claim 10: Simms/Hejazi/Almuhairbi teach claim 9. With respect to the limitation: 
wherein said signal to said locked storage container allowing access by a delivery agent is sent by said unmanned delivery aircraft 
Simms, as shown above, teaches sending the signal to said locked storage container (Simms: ¶ 0014, ¶ 0020) as seen above, and that a delivery agent that may access the locked storage container, but does not explicitly disclose that the delivery agent may be an unmanned aircraft that sends a signal allowing access to the locked storage container. However, Hejazi teaches an automated parcel carrier, i.e. unmanned aircraft, which may access a secure delivery receptacle to deliver a parcel wherein the automated parcel carrier sends the signal (Hejazi: ¶ 0051; also see ¶ 0047-0048 showing signal to access the receptacle for delivery and further describing the automated parcel carrier delivery mechanism). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the use of a 


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 



/Hunter Molnar/
Examiner, Art Unit 3628

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628